Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 1 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 2 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 3 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 4 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 5 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 6 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 7 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 8 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 9 of
                                        33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 10 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 11 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 12 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 13 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 14 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 15 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 16 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 17 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 18 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 19 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 20 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 21 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 22 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 23 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 24 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 25 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 26 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 27 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 28 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 29 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 30 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 31 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 32 of
                                         33
Case: 11-45982   Doc# 113   Filed: 02/05/19   Entered: 02/05/19 11:36:32   Page 33 of
                                         33
